The material questions raised in this case turn on the interpretation of our opinion in the case of In Re Barber,130 Fla. 342, 177 So. 708. In our view, the Chancellor correctly interpreted that opinion wherein we held that Chapter 18510, Acts of 1937, was valid as to live stock roaming at large in Duval County but that it was without effect as to any other county and could not be enforced as to live stock straying into Duval County from adjacent counties until the provisions of Section 15 relating to fencing was complied with.
Appellant contends that the holding of the Chancellor should be reversed and relies on Markham v. Thomas, 107 Fla. 392,144 So. 885; Teuton v. Thomas, 100 Fla. 78, 129 So. 330; Motes v. Hagan,101 Fla. 995, 132 So. 676, to support his contention.
We have examined these cases but do not consider that they rule the case at bar. The controlling facts were different, so the judgment below must be affirmed.
Affirmed.
  WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 460